[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER FOR CORRECTED JUDGMENT
WHEREAS, on July 26, 1990, this Court, per Flynn, J., entered a judgment of strict foreclosure in favor of plaintiff and found due the sum of $316,000.30, plus interest at $98.77 per day from July 26, 1990, which sum includes attorneys' fees of $3,484.82, and
WHEREAS, in calculating the judgment, the Court used an interest rate of 13.9% on the unpaid principal balance from and after September 1, 1990, and
WHEREAS, pursuant to section 325 of the Practice Book, the plaintiff has remitted that part of the judgment equal to the difference between 13.9% and 9.0% interest on the unpaid principal balance from and after September 1, 1990.
THEREFORE, it is ORDERED that the record of the judgment in this action shall be corrected and affirmed in the amount of $305,383.33, which sum includes attorney's fees of $3,484.82, plus interest at $63.95 per day from July 26, 1990, with costs as originally awarded.
BY THE COURT
SUPERIOR COURT JUDGE